170 F.3d 190
Robert Sterling, Jr., Herbert Hunter, Mary Wyman StoneFraser, William T. Martin, Peter Chapaut, Brent Bumpersv.Robert Stewart, Robert Fisher, Transit Sales and Service,Inc.; Robert Sterling Jr., Herbert Hunter, Mary Wyman StoneFraser, Laura Lawton Stone Fraser v. Richard Stewart, RobertFisher, William T. Martin, Peter Chaput; Robert Sterling,Jr. v. Wyman Stone Fraser, Laura Lawton Stone Fraser, FraserFamily Trust, William T. Martin v. Richard Stewart, Robert
NOS. 95-8944, 95-8946, 95-9001
United States Court of Appeals,Eleventh Circuit.
January 19, 1999
N.D.Ga., 158 F.3d 1199

1
DENIALS OF REHEARING EN BANC.